[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE: APPLICATION FOR DISCHARGE OF JUDGMENT LIEN
This case comes to this court on an Application For Discharge CT Page 13800 of Judgment Lien Motion 101. The court heard the evidence and considered the exhibits. The court finds that a special appearance is permitted in Massachusetts. The plaintiff filed only a special appearance in the Massachusetts case for the sole purpose of contesting the court's jurisdiction. (See Rule 11(b) Massachusetts Rule of Civil Procedure.)
The foreign judgment was therefore obtained by default in appearance. Pursuant to Connecticut General Statutes § 52-604
and Connecticut General Statutes § 52-605, said judgment lien is invalid.
Pursuant to Connecticut General Statutes § 49-51 an invalid lien may be discharged. Accordingly, said lien is discharged. The court denies the request for damages under Connecticut General Statute § 49-51.
KARAZIN, J.